Citation Nr: 1317652	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  07-11 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for neuritis of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and December 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO assigned a temporary total rating under 38 C.F.R. § 4.30 for the Veteran's service-connected lumbar spine disability, effective from May 25, 2006 to September 30, 2006, and assigned a 40 percent rating from October 1, 2006.  The December 2006 rating decision denied a rating in excess of 40 percent.  In a July 2007 rating decision, the RO denied service connection for radiculopathy of the right lower extremity.  While the Veteran did not perfect an appeal of the July 2007 rating decision, neurological manifestations such as radiculopathy must be considered in properly evaluating service-connected spine disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (2012).  

In May 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  In August 2010, the Board remanded the claim for a rating in excess of 40 percent for status post spinal fusion at L3-S1 to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In a May 2012 decision, the Board denied entitlement to a rating in excess of 40 percent for status post spinal fusion at L3-S1 and granted a separate 10 percent rating, and not higher, for neuritis of the right lower extremity.  In June 2012, the RO issued a rating decision implementing the grant of service connection and assigned an initial 10 percent rating for right lower extremity radiculopathy, effective May 25, 2006.  

The Veteran appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court granted a Joint Motion by the parties to partially vacate and remand that portion of the May 2012 Board decision that denied a rating in excess of 10 percent for neuritis of the right lower extremity, and returned this matter to the Board for further proceedings.  

Subsequent to the AMC's most recent adjudication of the claim for an increased rating for the Veteran's lumbar spine disability in a November 2011 supplemental statement of the case (SSOC) additional medical evidence was associated with the record, including in the Veteran's Virtual VA e-folder.  However, this evidence is not pertinent to the claim for an initial rating in excess of 10 percent for neuritis of the right lower extremity. Thus, while the Veteran has not waived RO consideration of the evidence received since the most recent supplemental statement of the case, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2012).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.
 
2.  Neuritis of the right lower extremity has been manifested by complaints of pain, weakness, numbness, and tingling, with somewhat diminished deep tendon reflexes and some decrease in muscle strength in April 2009 and numerous other findings of normal deep tendon reflexes and normal muscle strength; these symptoms are indicative of no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for neuritis of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8620 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  The Veteran's claim for an increased rating for his service-connected lumbar spine disability was received in May 2006.  The Veteran was provided notice of what evidence was required to substantiate his claim for an increased rating, and of his and VA's respective duties for obtaining evidence in correspondence dated in June 2006 and April 2009.  The claim was reviewed and SSOCs were issued in April 2009 and November 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the June 2006 and April 2009 letters.  

The June 2006 and April 2009 letters did not specifically address the Veteran's neuritis of the right lower extremity; however, this condition is a neurological manifestation of the Veteran's service-connected lumbar spine disability, and the initial 10 percent rating assigned was assigned in conjunction with the evaluation of his claim for an increased rating for that disability, as it is a part of the service-connected lumbar spine disability.  As discussed above, the Veteran was provided appropriate VCAA notice regarding the claim for an increased rating for his lumbar spine disability.  

Moreover, while the Veteran has disagreed with the initial rating assigned for neuritis of the right lower extremity, this is a downstream issue from the grant of the separate 10 percent rating.  He was previously provided VCAA notice regarding the information and evidence necessary to substantiate a claim for service connection for radiculopathy of the right lower extremity in May 2007.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 473.  As the Veteran is seeking a higher initial rating for neuritis of the right lower extremity directly from the initial grant of service connection and award of a 10 percent rating for that disability, no further action under section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As regards VA's duty to assist, a review of the claims file and Virtual VA e-folder shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His VA and private treatment records have been obtained and associated with his claims file and Virtual VA e-folder.  The Veteran was also provided with VA examinations to evaluate his service-connected lumbar spine disability, including its neurological manifestations, in June 2006, December 2006, March 2007, April 2009, and October 2010.  

The claim for an increased rating for the Veteran's service-connected lumbar spine disability was remanded in August 2010 in order to obtain outstanding private treatment records as there was evidence that the Veteran was treated by a private neurologist and had undergone a recent surgical procedure in regard to his lumbar spine disability.  The Board instructed that the AMC/RO should contact the Veteran and request that he provide the name(s) and address(es) of his private treating neurologist(s), including Dr. Chang, and the facility where he had recently undergone a surgical procedure on his spine.  The AMC/RO was instructed to then obtain all private medical records regarding the Veteran's treatment since June 2007.  

In compliance with the August 2010 remand directives, the AMC sent the Veteran a letter in September 2010 and asked that he provide the name(s) and address(es) of his private treating neurologist(s), including Dr. Chang, and the facility where he had recently undergone a surgical procedure on his spine.  The Veteran was instructed to complete and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for each health care provider so that VA could obtain his treatment information.  He was advised that he might also want to obtain and send the information himself.  

The Veteran responded in September 2010 by submitting a VA Form 21-4142 in which he indicated that he received treatment for his knees and back at Rhode Island Hospital (from 2001 to the present) and received treatment for his back at Miriam Hospital and Neurosurgery Foundation (from 2001 to the present).  He included a statement in which he reported that he had had two surgeries performed by Dr. C.D. of Neurosurgery Foundation at Rhode Island Hospital and was receiving chronic pain management with placement and replacement of a spinal cord stimulator.  He also submitted radiological reports from Rhode Island Hospital, dated in October 2009 and April 2010.  

While the record does not indicate that the AMC subsequently requested treatment records from the above providers, the claims file includes a VA Form 10-5345, Request for and Authorization to Release Medical Records or Health Information, reflecting that, in September 2010, the Veteran requested that any and all records from Dr. M.G. at Neurosurgery Foundation from January 2007 to the present be furnished to the AMC.  Records from this facility dated from February 2007 to April 2010 were provided to the AMC.  These records reflect treatment from several providers, including Dr. Cheng.  The Veteran also filed a VA Form 10-5345 in which he requested that any and all treatment records from Dr. C.D. at Neurosurgery Foundation, dated from January 2007 to the present, be provided to the AMC.  A February 2007 letter from this physician was mailed to the AMC.  In another September 2010 a VA Form 10-5345 the Veteran requested that Miriam Hospital provide any and all medical records to the AMC.  Records from this facility, dated in June and July 2009 were furnished.  

Accordingly, while the claims file does not include direct correspondence from the AMC to Miriam Hospital or Neurosurgery Foundation, the record indicates that pertinent treatment records from these providers were furnished to the AMC pursuant to the September 2010 VA Forms 10-5345.  The claims file does not include such a form in regard to Rhode Island Hospital; however, as  mentioned above, the Veteran submitted records from this facility dated in October 2009 and April 2010, and the claims file includes other records from this facility, including operative reports, dated from April 2005 to May 2006.  Significantly, the RO had previously requested records from this facility in July 2006.  The Veteran has not specifically identified any additional outstanding pertinent treatment records from this facility.  Rather, in his September 2010 statement, he indicated that he had had two surgeries performed by Dr. C.D. of Nuerosurgery Foundation at Rhode Island Hospital.  These operative reports are of record.  The medical evidence of record provides numerous findings regarding the neurological manifestations of the service-connected lumbar spine disability and is adequate to evaluate the Veteran's neuritis of the right lower extremity.  Remand to attempt to obtain any additional treatment records is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The claim for an increased rating for the Veteran's service-connected lumbar spine disability was remanded in August 2010 afford him a VA examination to evaluate any neurologic impairment associated with this lumbar spine disability.  He subsequently underwent VA examination in October 2010.  This examination included neurological examination and, thus, described the severity of the neurological manifestation of the service-connected lumbar spine disability as regards the right lower extremity.  Moreover, the numerous VA examinations obtained during the pendency of the appeal are adequate to evaluate the service-connected neuritis of the right lower extremity, as they document the Veteran's reported symptoms and were based on review of the record and physical examination.  These examination reports are responsive to the relevant rating criteria and are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

For the foregoing reasons, the Board finds that there was substantial compliance with the August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
  
In determining the adequacy of the VA examination reports, the Board acknowledges that, during Vet Center treatment in March 2007, the Veteran asserted that his recent VA examinations were inaccurate, commenting that the examiners had paraphrased his statements.  However, the Board finds that the VA examination reports are adequate to evaluate the Veteran's disability, as they include examination findings regarding the severity of his neuritis of the right lower extremity.  Moreover, the Veteran was subsequently provided additional VA examinations in April 2009 and October 2010.  Thus, remand for a new VA examination is not warranted.  See Soyini, 1 Vet. App. at 546; see also Sabonis, 6 Vet. App. at 430.

In preparing to decide this claim, the Board has considered that, a May 2012 VA primary care record indicates that the Veteran had a private orthopedic doctor, Dr. F.  Treatment records from this physician, dated from December 1998 to June 2002 are currently of record.   However, the recent VA treatment record indicates that more recent treatment records are available.  Nevertheless, the question for consideration here is entitlement to a higher initial rating for the Veteran's neuritis of the right lower extremity, a neurologic (as opposed to orthopedic) manifestation of his service-connected lumbar spine disability.  There is no indication that additional treatment records from this physician would pertain to the severity of this neurological condition-the very matter on which the case turns.  Indeed, the May 2012 VA treatment record indicates that the Veteran planned to follow-up with his private orthopedic physician for right knee osteoarthritis.  Accordingly, remand to attempt to obtain additional treatment records from this provider is not warranted.  See Soyini, 1 Vet. App. at 546; see also Sabonis, 6 Vet. App. at 430.

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish a higher rating based on neurological manifestations of the service-connected lumbar spine disability.  However, the Veterans Law Judge and the Veteran's representative did ask questions regarding the severity of such manifestations.  Although the Veterans Law Judge did not specifically seek to identify any pertinent evidence that was not associated with the claims file, such was not necessary because the Veteran volunteered his treatment history and symptoms.  As the Veteran's testimony addressed the severity of his neuritis of the right lower extremity, the question for consideration here, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating, to include a higher rating based on neurological manifestations of the service-connected lumbar spine disability.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the May 2010 hearing.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claim discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In May 2006, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability.  In the May 2012 decision, the Board denied entitlement to a disability rating in excess of 40 percent for status post spinal fusion at L3-S1, but granted a separate disability rating of 10 percent, and not higher, for neuritis of the right lower extremity, as a neurological manifestation of the lumbar spine disability. 

In the December 2012 Joint Motion for Remand, the parties found that the Board had failed to provide an adequate statement of reasons or bases for its determination that a rating in excess of 10 percent for neuritis of the right lower extremity was not warranted.  See Joint Motion, at p. 1-2.  The parties pointed out that some of the medical evidence suggested that the Veteran's neurological manifestations of his lumbar spine disability were not wholly sensory in nature and, therefore, an adequate explanation was needed as to why the combination of numbness, shooting pain, decreased deep tendon reflexes, and decreased strength was insufficient to warrant a rating in excess of 10 percent for neuritis of the right lower extremity.  See Joint Motion, at p. 3.  

The Veteran was granted an initial 10 percent rating for neuritis of the right lower extremity pursuant to Diagnostic Code 8620.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve, respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  Neuritis and neuralgia are rated as incomplete paralysis, with disability ratings of 10, 20, and 40 percent warranted for incomplete paralysis of the sciatic nerve which is mild, moderate, and moderately severe, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy while an 80 percent rating is warranted for complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6.
 
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the law, the Board finds that an initial rating in excess of 10 percent for neuritis of the right lower extremity is not warranted.  

Private treatment records reflect that the Veteran was seen in April 2005 following an L4-5 lumbar laminectomy and in situ fusion earlier that month.  He reported that he was doing well postoperatively, although he complained of some left leg pain radiating from his buttock to his posterior calf as well as occasional left toe numbness.  He denied any other lower extremity weakness or bowel or bladder dysfunction.  On examination, strength was 5/5 in all muscle groups; sensory examination was normal to light touch, pinprick, and proprioception; gait appeared to be normal; and deep tendon reflexes were 2+ and symmetrical throughout.  The Veteran returned in June 2005 with continued complaints of left-sided weakness and numbness which had been persistent since surgery.  He further complained of persistent difficulty with standing or walking for periods of time, which seemed to be alleviated with rest.  He also stated that he was experiencing some weakness in his left foot and ankle, and had fallen on a few occasions.  Examination revealed anterior tibialis weakness graded as 4+/5 and EHL weakness graded as 2/5.  Sensory examination was normal to light touch, pinprick, and proprioception.  Gait appeared to be normal and deep tendon reflexes were 2+ and symmetrical throughout.  

In September 2005, the Veteran was again seen for neurosurgical follow-up in regard to persistent left-sided weakness and numbness since his April 2005 surgery.  The Veteran stated that he felt much improved, although he continued to have some tingling and numbness to his feet.  On examination, strength was 5/5 in all muscle groups; sensory examination was normal to light touch, pinprick, and proprioception; gait appeared normal; and deep tendon reflexes were 2+ and symmetrical throughout.  In March 2006, the Veteran reported that, while  he had done well postoperatively following his April 2005 L4-5 surgery, he had been experiencing significant low back pain with radiation down the back of his left leg, into his lateral calf and foot.  On examination, strength was, again, 5/5 in all muscle groups; gait appeared normal; and deep tendon reflexes were 2+ and symmetrical throughout.  In May 2006, the Veteran continued to complain of severe pain across the low back, with radiation down his left leg, into his left buttock, posterior thigh, lateral calf, ankle, and top of his left foot, with associated numbness, tingling, and weakness.  He denied any other numbness, weakness, or bowel or bladder dysfunction.  On examination, left extensor hallucis longus and anterior tibialis were graded as 4+/5 in all muscle groups.  Gait appeared to be normal.  Deep tendon reflexes were 2+ and symmetrical throughout.  The physician opined that the Veteran was symptomatic with intractable back and leg pain.  The plan was that the Veteran, who had previously had a lumbar laminectomy with in situ fusion, would undergo further surgery.    

Later in May 2006, the Veteran underwent surgery, including L3 to S1 fusion, for recurrent lumbar stenosis with intractable back and left leg pain.  In a May 2006 statement, he described pain in his back as well as right and left legs, with numbness and weakness.  He stated that his symptoms were causing problems with work and activities of daily functioning.  

He was afforded a VA spine examination in June 2006.  He reported pain in the lower back which radiated to the left leg constantly.  He also described weakness in both legs.  The Veteran stated that he experienced constant numbness in the bilateral feet and left leg.  He reported that he was able to do his activities of daily living, but was unable to drive.  He added that he could not do any physical or sedentary recreational activity because he was in pretty significant pain and could not sit for any length of time.  He further stated that he could not work due to his recent back problems.  On examination, straight leg raising on the right leg was negative.  Motor strength was 5/5 on the right.  Quadriceps muscles were 5/5.  Deep tendon reflexes were 2+ at the right knee and absent at the ankles and plantar down, bilaterally.  There was decreased sensation on the left lateral and medial calf, but no mention was made of decreased sensation on the right.  The diagnosis was status-post L4-S1 fusion with hardware placed.  The examiner commented that the Veteran was in significant pain and unable to do repetitive use testing, observing that he was about one month postoperative from a lumbosacral spine fusion surgery and was temporarily not able to work.  It was recommended that he be reevaluated in three months.  

VA treatment records dated in November and December 2006 reflect that the Veteran received treatment for left foot drop and neuropathy. 

The Veteran underwent another VA spine examination in December 2006.  He reported that his May 2006 surgery had provided some relief in regard to his spine symptoms, but was not as helpful as he would have liked.  He described pain in his low back and down his legs, bilaterally, to the bottom and inside of his feet, which he described as a "tingle-y sensation."  He reported that his pain was anywhere from a 7 to a 10 on a 0 to 10 scale and occurred daily.  He reported that certain positions, weather, and stairs, particularly going downstairs, aggravated his symptoms.  He added that medications, walking, and heat helped alleviate his symptoms.  He stated that he used a cane and had missed approximately one to two days of work a week over the past year.  

On examination, the Veteran had a protective gait and used a cane.  Straight leg raising was to 60 degrees on the right, passively, before pain prevented the examiner from continuing.  Musculoskeletal strength was 5/5 on the right and deep tendon reflexes were 2+ and equal at the knees.  There was full sensation in the lower extremities, with brisk capillary refill.  The diagnosis was status post laminectomy with rods placed.  

A February 2007 letter from the Veteran's private physician indicates that the Veteran continued to experience significant sciatic pain following his surgery, which was localized across his low back and down into his left leg, with numbness in his feet.  Another private physician evaluated the Veteran for back pain with bilateral leg pain.  Neurologic examination revealed lower extremity strength to be 5/5 in all muscle groups.  Lower extremity sensation to light touch, vibration sense, and pinprick discrimination was unremarkable.  Tone and trophism were normal and symmetrical and reflexes were 2+ on the patella tendon reflex and Achilles tendon reflex, bilaterally.  The assessment was neuralgia, neuritis, and radiculitis, unspecified.  This physician ordered an electromyograph (EMG) of the Veteran's legs to rule out neuropathy.  

A February 2007 Vet Center treatment record reflects that the Veteran complained of severe pain radiating down both legs from the lumbar spine.  The following month, he described shooting pain down both legs.  

The Veteran was afforded a VA peripheral nerves examination in March 2007.  He complained of chronic low back pain which radiated to both buttocks and legs, more on the left than to the right.  He also described numbness in both feet and left foot drop.  Despite undergoing two spine surgeries, the Veteran reported that he still had residual low back pain and pain in both legs.  On examination, posture and ambulation were normal.  Straight leg raising was negative.  Muscle tone and bulk were normal in all muscle groups.  Strength was normal in all muscle groups in both lower extremities, with the exception of the left tibialis anterior and extensor hallucis longus muscles, in which strength was decreased to 4/5.  Deep tendon reflexes were 2 and symmetrical in both lower extremities.  The Veteran was not able to walk on his right heel.  The examiner observed that there was a well-healed surgical scar in the midline lumbosacral region and commented that the rest of the neurological examination was normal.  The diagnoses were lumbosacral degenerative disc disease (DDD) status post lumbosacral laminectomy and fusion from L3 through S1, with second and last surgery in May 2006; chronic left L5 and S1 radiculopathy; and chronic, severe low back pain.   

Later in March 2007, the Veteran underwent a private anesthesiology consultation for low back pain radiating into both legs, more strongly on the left side, down into the foot and first and second toes.  He also complained of some numbness, tingling, and foot drop in the left leg.  On examination, muscle strength and sensation were decreased in the left lower extremity.  The straight leg raise test was positive on the left and Patrick's test was negative, bilaterally.  No specific findings were made in regard to the right lower extremity.  The impression was degenerative disc disease (DDD), spinal stenosis, failed back surgery syndrome, and arachnoiditis.  Subsequent treatment records from this physician document continued complaints of back and leg pain.  Neurologic examinations in May and June 2007 revealed lower extremity strength to be 5/5 in all muscle groups.  Lower extremity sensation to light touch, vibration sense, and pinprick discrimination was unremarkable.  Tone and trophism were normal and symmetrical and reflexes were 2+ on the patella tendon reflex and Achilles tendon reflex, bilaterally.  The physician commented that the Veteran's April 2007 EMG revealed no acute denervation.  The assessment was neuralgia, neuritis, and radiculitis, unspecified.  In May 2007, the physician commented that the recent EMG did not indicate any new nerve compression and there was no evidence of neuropathy.   

During VA treatment in February, April, May, July, and August 2007 and January, April, July, and August 2008, the Veteran reported pain in the lower back which radiated to the left leg constantly.  He also reported weakness in both legs and constant bilateral foot and left leg numbness.  Neurological examination was normal in September 2007.  In March 2009, the Veteran complained of continued low back pain radiating down both legs.  

On VA spine examination in April 2009, the Veteran reported that he had had a nerve stimulator implanted in his spine in the summer of 2007, which worked fairly well until the summer of 2008, when it required adjustment.  Adjustment was again necessary around February 2009.  He complained of numbness in both of his feet, more on the left than the right.  He stated that he had left foot drop and had an EMG which showed an abnormality.  On examination, straight leg raising on the right was positive with hamstring pain.  Deep tendon reflexes were 1+ at the knees and right tendo Achilles.  Plantar reflexes were downgoing.  Strength of the right extensor hallucis longus and tibialis anterior was in the 4/5 range.  Triceps surae was in the 5/5 range and quadriceps femoris and iliopsoas were in the 4+/5 range.  Sensation was intact to light touch, although there was a diminution of sensation to pin throughout the left leg.  The assessment was DDD with sciatica, status post laminectomy L3-S1, and internal fixation of fusion L4-L5.  

Private treatment records dated from October 2007 to April 2010 document continued complaints regarding low back and bilateral leg pain.  On examination in October 2007 and June and July 2009, lower extremity strength was 5/5 in all muscle groups.  Lower extremity sensation to light touch, vibration sense, and pinprick discrimination were unremarkable.  Lower extremity tone and trophism were normal and symmetrical and reflexes were 2+ on patella tendon reflex and Achilles tendon reflex, bilaterally.  The assessment was neuralgia, neuritis, and radiculitis, unspecified.  A June 2009 operative report indicates that the Veteran had a long history of chronic back and leg pain.  While he had done well with spinal cord stimulation during a trial phase, his spinal cord stimulator system no longer functioned and required removal.  Therefore, he underwent surgical removal of the previous spinal cord stimulator electrodes and placement of an epidural electrode for his stage 1 spinal cord stimulator.  A July 2009 operative report reflects that the Veteran had done well with his stage 1 trial for spinal cord stimulation and, so, he underwent stage 2 spinal cord stimulation surgery, with revision of the electrode and placement of battery.  The pre- and post-operative diagnosis was chronic back and lower extremity pain.  

During the May 2010 hearing, the Veteran described his low back pain, and stated that he had neuropathy in both legs.  He described pains in his right leg to his foot.  

The Veteran was afforded another VA spine examination in October 2010.  The examiner commented that, since the last VA examination, the Veteran had had his spinal stimulator replaced with a stimulator with a broader reach.  He described fairly constant, moderate pain.  On examination, straight leg raising was positive on the right with low back and hip pain at 30 degrees.  Lasegue's test was negative on the right.  Deep tendon reflexes were 3+ at the right knee and 2+ at the right tendo Achilles.  Plantar reflexes were downgoing on the right.  Pin sensation was decreased in the first dorsal webspace and lateral foot one the left, but was otherwise intact throughout the upper and lower extremities.  Light touch sensation was present throughout both the upper and lower extremities, with perhaps a slight diminution in the left first dorsal webspace and left lateral side of the foot.  Vibration sense was present to the first metacarpophalangeal joint on the right.  Position sense was intact.  The assessment was degenerative joint disease with sciatica, status post laminectomy L3 to S1, internal fixation of fusion L4-5, and status post insertion of spinal stimulator in lumbar spine.  

The foregoing evidence indicates that the Veteran's neuritis of the right lower extremity has been no worse than mild since the effective date of the grant of service connection.  The Board acknowledges that the Veteran has reported experiencing pain (including shooting pain), weakness, numbness, and tingling in his right lower extremity.  He is competent to describe such symptoms and the Board finds his reports credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, despite these reports, the evidence simply does not demonstrate neurological impairment of the right lower extremity which more nearly approximates moderate incomplete paralysis of the sciatic nerve.  

In this regard, the Board notes that, as pointed out in the Joint Motion, there is medical evidence suggesting that the neurological impairment in the right lower extremity is not wholly sensory.  Specifically, on VA examination in June 2006, deep tendon reflexes were absent bilaterally at the ankles.  More recently, on VA examination in April 2009, deep tendon reflexes were 1+ at the knees and right tendo Achilles.  Strength of the right extensor hallucis longus and tibialis anterior was in the 4/5 range.  Strength of the quadriceps femoris and iliopsoas were in the 4+/5 range.  The October 2010 VA examination documents a deep tendon reflex of 3+ at the right knee.  

Reflexes are usually graded on a scale of 0 to 4+.  A finding of 2+ indicates average or normal reflexes while 1+ indicates low normal or somewhat diminished reflexes.   A finding of 0 indicates no response and may indicate neuropathy.  A finding of 3+ signifies a brisker than average reflex, which is possibly, but not necessarily, indicative of disease.  See MEDICAL ABBREVIATIONS, 359-60 (Neil M. Davis, 10th ed. 2001).  The finding of low normal or somewhat diminished reflexes at the knees and right tendo Achilles in April 2009 is consistent with mild, as opposed to moderate incomplete paralysis.  (Emphasis added).  The single finding of a deep tendon reflex of 3+ at the right knee on VA examination in October 2010, signifying a response which was possibly but not necessarily indicative of disease also does not rise to the level of moderate incomplete paralysis.  (Emphasis added).  

The Board acknowledges the fact that deep tendon reflexes were absent bilaterally at the ankles on VA examination in June 2006; however, this appears to be an aberration.  In this regard, the record documents deep tendon reflexes to be average or normal on numerous other occasions.  In particular, deep tendon reflexes have been described as 2+ and symmetrical throughout during private treatment in June and September 2005 and March and May 2006.  Deep tendon reflexes were 2+ and equal at the knees on VA examination in December 2006.  February, May, June, and October 2007 and June and July 2009 private treatment records note reflexes to be 2+ on the patella tendon reflex and Achilles tendon reflex, bilaterally.  Deep tendon reflexes were 2 and symmetrical in both lower extremities on VA examination in March 2007.  While, as noted above, the right knee deep tendon reflex was 3+ on VA examination in October 2010, the right tendo Achilles deep tendon reflex was 2+.  

Turning to the decreased muscle strength in the right lower extremity, as documented during the April 2009 VA examination, the Board notes that muscle strength is graded on a scale of 0 to 5.  A finding of 4 reflects active movement against gravity and some resistance.  A finding of 5 denotes normal muscle strength, and reflects active movement against full resistance without evident fatigue.  See MEDICAL ABBREVIATIONS, 360 (Neil M. Davis, 10th ed. 2001).  Here, the slight decrease in strength denoted by the findings of strength in the 4/5 or 4+/5 range does not correlate to more than mild incomplete paralysis.  Indeed, the scale for grading muscle strength provides for lower designations (0, 1, 2, and 3) for greater impairment.  

Further, despite the slight decrease in strength noted on VA examination in April 2009, right lower extremity strength has been found to be 5/5 on several occasions (as documented during private treatment in September 2005, March 2006, February, May, June, and October 2007, and June and July 2009 and on VA examinations in June and December 2006).  On VA examination in March 2007, strength was normal in all muscle groups in both lower extremities, with the exception of the left tibialis anterior and extensor hallucis longus muscles.  

The Board has considered that the June 2005 private treatment record documents anterior tibialis weakness graded as 4+/5 and extensor hallucis longus weakness graded as 2/5; however, it appears that such findings were attributable to the left lower extremity, as the Veteran presented with complaints regarding left (as opposed to right) sided weakness and numbness on that date.  In any event, even assuming for the sake of argument that these findings were in regard to the right lower extremity, as discussed above, the Board finds that muscle strength of 4+/5 does not rise to the level of moderate disability, and the single finding of extensor hallucis longus strength of 2/5 is clearly an aberration, in light of the numerous other findings of muscle strength of 5/5.  

A finding that the Veteran's neuritis of the right lower extremity is consistent with no worse than mild incomplete paralysis of the sciatic nerve is further supported by the fact that sensory examination has been normal/unremarkable on numerous occasions (as documented during private treatment in June and September 2005, February, May, June, and October 2007, and June and July 2009).  While there was decreased sensation in the left lower extremity on VA examination in June 2006, no mention was made of decreased sensation on the right.  The December 2006 VA examiner observed that the Veteran had full sensation in the lower extremities with brisk capillary refill.  On VA examination in April 2009, sensation was intact to light touch, although there was a diminution of sensation to pin throughout the left leg.  More recently, the October 2010 VA examination report documents light touch sensation as present throughout both the upper and lower extremities, with perhaps a slight diminution in the left first dorsal webspace and left lateral side of the foot.  Vibration sense was present to the first metacarpophalangeal joint on the right and position sense was intact.  

Accordingly, even considered in combination, the Veteran's competent and credible reports of right lower extremity pain, numbness, weakness, and tingling, along with the few findings of abnormal deep tendon reflexes in June 2006, April 2009, and October 2010, and the decreased strength documented on VA examination in April 2009, in the context of the numerous other findings of normal or average deep tendon reflexes, full strength, and normal/unremarkable sensory examination, do not demonstrate that the Veteran's neuritis of the right lower extremity more nearly approximates moderate incomplete paralysis of the sciatic nerve.  Thus, an initial rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Board has considered entitlement to an extra-schedular rating for the service-connected neuritis of the right lower extremity.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected neuritis of the right lower extremity.  The rating schedule contemplates the described symptomatology of pain, loss of reflexes, and sensory disturbances, and provides for higher disability ratings for symptoms which are worse than mild incomplete paralysis.  Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, referral for consideration of an extra-schedular rating is not warranted.  

The Board has considered the benefit-of-the-doubt doctrine; however, for the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for neuritis of the right lower extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an initial rating in excess of 10 percent for neuritis of the right lower extremity is denied.  

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


